         Case 1:16-cv-01534-JEB Document 431 Filed 07/09/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


STANDING ROCK SIOUX TRIBE;                 )
YANKTON SIOUX TRIBE; ROBERT                )
FLYING HAWK; OGLALA SIOUX                  )
TRIBE,                                     )
                                           )
                             Plaintiffs,   )
                                           )
and                                        )
                                           )
CHEYENNE RIVER SIOUX TRIBE,                )
                                           )
                   Intervenor Plaintiff,   )        Case No. 1:16-cv-01534-JEB
                                           )        (and consolidated case nos. 16-cv-1796
       v.                                  )        and 17-cv-267)
                                           )
U.S. ARMY CORPS OF ENGINEERS,              )
                                           )
                            Defendant,     )
                                           )
and                                        )
                                           )
DAKOTA ACCESS, LLC,                        )
                                           )
                  Intervenor Defendant.    )

                           NOTICE OF CHANGE OF ADDRESS

       Please take notice that the address of Michael L. Roy, Jennifer P. Hughes, and Elliott A.

Milhollin, counsel for plaintiff Oglala Sioux Tribe, has changed. The new address and contact

information is:

       Hobbs Straus Dean and Walker, LLP

       1899 L Street, NW Suite 1200

       Washington, DC 20036

All other contact information remains unchanged.
         Case 1:16-cv-01534-JEB Document 431 Filed 07/09/19 Page 2 of 3



                                     Respectfully submitted,



                                     s/ Michael L. Roy
                                     Michael L. Roy (DC Bar No. 411841)
                                     mroy@hobbsstraus.com
                                     Jennifer P. Hughes (DC Bar No. 458321)
                                     jhughes@hobbsstraus.com
                                     Elliott A. Milhollin (DC Bar No. 474322)
                                     emilhollin@hobbsstraus.com
                                     Hobbs, Straus, Dean & Walker, LLP
                                     1899 L Street NW, Suite 1200
                                     Washington, DC 20036
                                     202-822-8282 (Tel.)
                                     202-296-8834 (Fax)

                                     Attorneys for Oglala Sioux Tribe


July 9, 2019




                                        2
         Case 1:16-cv-01534-JEB Document 431 Filed 07/09/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2019, I electronically filed the foregoing Notice with the

Clerk of the Court using the CM/ECF system, which will send notification of this filing to the

attorneys of record and all registered participants.



                                               /s/ Michael L. Roy
                                               Michael L. Roy




                                                  3
